DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 3/16/2020, 2/19/2021, and 6/9/2021 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 2/21/2019. 
Status of Application
Claims 1-20 are pending. Claims 1, 10, and 19 are the independent claims. Claims 1, 2, 8, 10, 11, 13, 17, 19, and 20 have been amended. This FINAL Office action is in response to the “Amendments and Remarks” received on 3/23/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 3/23/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
	
With respect to the Title objection, applicants “Amendment and Remarks” have been fully considered and are persuasive. Applicant has amended the Claim and not amended the Title of the application, therefore the objection remains. 
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were not persuasive. 
Applicant remarks “Specifically, the pieces of information are driving behaviors of a driver. The driving behaviors during driving are obtained, i.e., taking the pieces of information as historical data, and the pieces of feature information are obtained according to the historical data. That is, the pieces of feature information are obtained according to the pieces of information. Thus, it is respectfully submitted that the pieces of information refer to the pieces of first information. As mentioned in the specification, the pieces of information are driving behaviors of a driver. Although it is not detailed in the specification what the driving behaviors consist of, "driving behaviors" is a term that is easily understood by those of ordinary skill in the art, for example, it includes keeping the lane and accelerating, fixing or decelerating, moving to the left lane and accelerating, fixing or decelerating, moving to the right lane and accelerating, fixing or slow down. Thus, "at least two pieces of first information" means at least two of these driving behaviors and the Office respectfully disagrees. How are the driving behaviors being measured? As applicant clearly states “it is not detailed in the specification”, thus it is unclear what is meant, what the thresholds are, how to apply any thresholds? What are two behaviors and what are not? What are the metes and bounds? As currently presented, the amendments do not remove the current rejections, thus they remain.
Applicant remarks “The feature "obtaining at least two pieces of first feature information according to the at least two pieces of first information" in claim 1 is amended as "obtaining at least two pieces of first feature information according to the at least two pieces of first information, wherein pieces of first feature information comprises at least an acceleration, a speed and a speed limit" based on paragraph [0073] of the publication text, and claims 10 and 19 are amended in the same manner. According to the specification (see paragraph [0073] of the publication text), the pieces of information obtained from a vehicle travelling on any lanes are acquired by frames. Specifically, the pieces of information are driving behaviors of a driver. The driving behaviors during driving are obtained, i.e., taking the pieces of information as historical data, and the pieces of feature information, such as an acceleration, a speed and a speed limit, etc., are obtained according to the historical data. For example, the acceleration, the speed and the speed limit, etc., constitute pieces of first feature information. That is, the pieces of feature information are obtained according to the pieces of information. Thus, it is respectfully submitted that the pieces of information refer to the pieces of first information, and the pieces of feature information refer to the pieces of first feature information. Thus, "at least two pieces of first feature information" means at least two of an acceleration, a speed, a speed limit, and so on; and as mentioned above, "at least two pieces of first information" means at least two of the explained driving behaviors” and the Office respectfully disagrees.
It remains the Office’s stance that the amendments do not clear up the claims. It appears that two pieces of feature information now require for each different driving behavior (which is undefined) and acceleration, speed, and speed limit, but this is unclear. How is a speed limit of a driving behavior measured? What is the speed limit of a behavior?  Further is merely a speed a behavior? Is an acceleration a behavior? Furthermore, is this list exhaustive or is this list merely examples? As currently presented, the amendments do not clear up the claims, thus are indefinite and the rejections remain.
Applicant remarks “The feature "establishing a relation model according to the sample set" in claim 1 is amended as "establishing a relation model according to the sample set, wherein the relation model is adopted in depth learning for modeling" based on paragraph [0074] of the publication text, and claims 10 and 19 are amended in the same manner” and the Office respectfully disagrees. 
It remains the Office’s stance that the amendments do not overcome the current rejection or clear up the metes and bounds of the claims as the term “in depth” is not clear and further what is the model? Any data about the vehicle and the surroundings? Or a Blackbox? What is the relation model? As currently presented, the claims fail to clearly recite the metes and bounds of the claims, and thus are indefinite and the rejection remains.
Applicant remarks “The feature "dividing the region to be processed into at least two passable regions according to preset cells" in claim 2 is amended as "dividing the region to be processed into at least two passable regions according to preset cells, in a coordinate system taking a travelling route of the vehicle as a horizontal axis, and a longitudinal direction perpendicular to the horizontal axis as a longitudinal axis, wherein the preset cells are set according to a preset center and a preset distance parameter, and an obstacle is present in any passable region or not" based on paragraphs [0075]-[0076] and Figs. 2 and 3 of the publication text, and claims 11, 20 are amended in the same manner” and these amendments and remarks do not clear up the metes and bounds of the claims.
First, “or not”? What does this mean? Does this mean not passable in any region? Does this negative the entire clause? As currently presented, the claims fail to clearly recite the metes and bounds of the claims subject matter, thus indefinite. Further, it states “the vehicle”, however it is unclear what vehicle is being referenced? Is this from the vehicle travelling on any lane? Or is this another vehicle with antecedent issues? Further, the claims attempt to set up what is a preset cell, however axis is laid out, but what is the preset center and distance? From what? To what? What does this define? When the Office looks into the specification, there appears to be no definition of what passable means? Does this mean without collision, or just any path? What is being used to determine passable and non-passable? Further, what are preset cells? As currently presented, the claims fail to clearly recite the metes and bounds of the claims and are thus indefinite and the rejection remains.
Applicant remarks “The feature "at least setting two lanes on a left side and a right side adjacent to the current travelling lane" in claim 4 is amended as "at least setting two lanes on a left side and a right side adjacent to the current travelling lane, in the longitudinal direction perpendicular to the horizontal axis" based on paragraph [0076] and Fig. 3 of the publication text, to show that this is carried out in the longitudinal direction perpendicular to the horizontal axis. And claim 13 is amended in the same manner” and the Office respectfully disagrees.
It remains the Office’s stance that the claim amendments do not clear up the metes and bounds of the claims. How is this being carried out within two preset cells, within preset distances in front and behind the vehicle, and now two lanes to the left and two to the right? When the Office looks into the specification, no clarification is found on how this is being carried out, or what exactly this means, thus the claims are indefinite. The Office is going to interpret this is a preset distance around the vehicle, as being a passable region. Further, what does setting mean? Looked at? Considered? As currently presented, the Office will interpret any detection of lanes around the vehicle as reading on the subject matter. 
Applicant remarks “Thus, "at least two pieces of second feature information" may mean at least two of the relation between the travelling route of the vehicle and the environment around the vehicle, the relation between the position of the vehicle and the environment around the vehicle, the relation between the travelling route of the vehicle and the obstacle, and the relation between the position of the vehicle and the obstacle” and this is still unclear. What is the relation? Is this a measurement, is this a distance? Would a location be in relation to the environment? As currently presented, this list of possible relations does not clear up the claim language, as to what is being carried out, what is being done, what the metes and bounds of the claims are? Therefore, as currently presented, the claims fail to clearly recite the metes and bounds of the claims, and are thus indefinite.
Applicant remarks “According to the specification (see paragraph [0081] of the publication text), the passable region may have a plurality of cells, regardless of the obstacles present or not, and different cells represent different feature values. Thus, the cutting is carried out according to feature values of the cells” and the Office respectfully disagrees.
First what is cutting a passable region with an obstacle and how is this carried out? The specification does not state what is being carried out or how this is being done, thus it is indefinite. Would any region that is avoided count as passable and non-passable, or not? The Office interprets any obstacle avoidance as reading on this claim, as currently presented. The claim further states “feature values of the cells” and this limitation is unclear as to what is being carried out, and what is required, plus has antecedent issues. What cells are being referenced? What feature values? As currently presented, it is unclear what is required, thus indefinite. Further, the claim states a list of relations between two variables, however what is the feature information is unclear? Is this location data? Is this merely the possibility of the obstacle? As currently presented, it is unclear what is required, what is not required, and frankly what the metes and bounds of the claims are, thus the claims are indefinite.  Finally, “establishing a relation model” is unclear what is being done. When the Office looks into the specification, there relation model appears to be a black box, thus indefinite. What is and what is not a relation model? Is a mere mathematical formula a relation model, is there is specific model that this requires? As currently presented, any type of relationship based on an obstacle with read on this claim and the rejection remains.
Applicant remarks “Claims 9 and 18 recites that the at least two pieces of second feature information and the label information of each first feature information are input into the at least two sub-neural networks for operation, to obtain at least two lane change probabilities. That is, the at least two pieces of second feature information and the label information of each first feature information are taken as the input (i.e., the beginning) of the neural network, and the at least two lane change probabilities are taken as the output (i.e., the end) of the neural network; and the at least two sub-neural networks have been defined to obtain at least two lane change probabilities by operation. Thus, it is respectfully submitted that the feature "wherein the neural network comprises at least two sub-neural networks associated with lane change functions" as recited in claims 9 and 18 is clear” and the Office respectfully disagrees.
It remains the Office’s stance that the terms are still unclear. Where is the beginning and end of a neural network and how is a sub-neural network defined? What would be considered a sub-neural network and what would not? How would this be enforced?  What are the metes and bounds? As currently presented, Claim 9 fails to clearly recite the metes and bounds of the claim and is thus indefinite. The Office is going to interpret any use of a neural network as reading on the claim and therefore the rejection remains.
Therefore the claim rejections under 35 U.S.C. § 112 (b) remain.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the above Office Action.
With respect to the claim rejections under 35 U.S.C. § 101, applicants “Amendment and Remarks” have been fully considered and are not persuasive. 
Applicant remarks “Amended claim 1 recites limitations that cannot be interpreted as being able to be performed in the human mind, or with pen and paper. These limitations explicitly require that the method is implemented by circuits for implementing functions, and these limitations explicitly require the complex data processing amount and the fast data processing speed. Thus, there is no reasonable interpretation of amended claim 1 in which the recited method can be performed solely in the human mind or with pen and paper. Amended claim 1 is therefore not directed to a judicial exception (i.e., an abstract idea, specifically a mental process), under Step 2A of the test for subject matter eligibility (see M.P.E.P. 2106.04)” and the Office respectfully disagrees.
It remains the Office’s stance that these claims, as currently presented, could be carried out in the mind. Adding generic computing terms, such as circuits” does not add more complexity to the processing. Further, based on the claims, as presented, and currently understood, the limitations of collecting, identifying, obtaining, establishing, and selecting, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a processor”, or “processing method” or “circuits” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea and the Office respectfully disagrees.
Applicant remarks “Moreover, even if one could assume, arguendo, that claim 1 could be interpreted as being directed to an abstract idea, amended claim 1 recites significantly more than an abstract idea, and is integrated into a practical application (see M.P.E.P. 2106.04(d)). Specifically, the amended claim 1 recites "acquiring collecting 3t least two pieces of first information obtained from a vehicle travelling on any lane based on driving behaviors, wherein pieces of first information comprise driving behaviors; obtaining at least two pieces of first feature information according to the at least two pieces of first information, wherein pieces of first feature information comprises at least an acceleration, a speed and a speed limit; identifying the at least two pieces of first feature information to obtain label information respectively corresponding to the at least two pieces of first feature information; obtaining a sample set, according to the at least two pieces of first feature information and the label information respectively corresponding to the at least two pieces of first feature information; establishing a relation model according to the sample set, wherein the relation model is adopted in depth learning for modeling, the relation model representing at least one of a relation between a travelling route of a vehicle and an environment around the vehicle, a relation between a position of the vehicle and the environment around the vehicle, a relation between the travelling route of the vehicle and an obstacle, and a relation between the position of the vehicle and the obstacle; and selecting a lane to be changed, according to the relation model". In the information processing method for lane change, implemented by circuits for implementing functions, at least two pieces of first information on driving behaviors are acquired, and at least two pieces of first feature information are obtained according to the at least two pieces of first information. The at least two pieces of first feature information are identified to obtain the label information related to the at least two pieces of first feature information, and a sample set is obtained according to the at least two pieces of first feature information and the label information. The information in the sample set are closer to a current driving condition because the sample set is constructed by the feature information and the label information, rather than only the driving behaviors. According to the sample set, it is possible to establish a relation model representing a relation between a predicted travelling route of a vehicle and the environment around the vehicle such as the obstacle, or a relation between a position of the vehicle and the environment around the vehicle. In this way, the lane selecting with the relation model is more accurate, improving the lane change accuracy and ensures the feasibility and safety of the lane change during driving (see paragraph [0053] of the publication text). Amended claim 1 therefore recites "significantly more" than an abstract idea, and is integrated into a practical application, under Step 2B of the test for subject matter eligibility (see M.P.E.P. 2106.04(d))” and the Office respectfully disagrees.
While applicant claims that these steps are an improvement to lane selecting, it remains the Office’s stance that using how these claims are being interpreted, based on the claimed subject matter as currently presented, (various 112b issues) that the claims do not demonstrate this improvement as stated. When doing the prong analysis, it remains the Office’s stance that the judicial exception is not integrated into a practical application or an improvement, based on the current interpretation. In particular, the claim only recites one additional element – using a computing device (circuits) to perform collecting, identifying, obtaining, establishing, and selecting steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of collecting, identifying, obtaining, establishing, and selecting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and therefore the Office respectfully disagrees.
Applicant remarks that the rejections for other independent claims should be removed, and the Office respectfully disagrees.
With respect to the claim rejections of Claim 1-20 under 35 U.S.C. § 102 and 103, applicants “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant remarks that Xu does not “disclose how to obtain the driving status information of the self driving vehicle, and further, the specific manner of selecting a lane to be changed in the claimed invention is not revealed by Xu” and the Office respectfully disagrees.
It remains the Office’s stance Xu clearly discloses the claimed subject matter as currently presented, interpreted, and understood by the Office. Xu discloses “whether the coarse-grained control instruction is to be executed, where the second driving environment information includes driving environment information corresponding to the coarse-grained control instruction when the self-driving vehicle is in the self-driving status; when the coarse-grained control instruction is to be executed, determining, based on lane information and the driving status information of the self-driving vehicle, a fine-grained control instruction corresponding to the coarse-grained control instruction, where the fine-grained control instruction is used to control a driving parameter of the self-driving vehicle, and the lane information includes information about a lane that corresponds to the coarse-grained control instruction and that is on a road on which the self-driving vehicle drives; and outputting the fine-grained control instruction” [Xu, ¶ 0007], thus the Office respectfully disagrees.
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
Therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
                                          FINAL Office Action
Objection to the Title
The title of the claimed subject matter is not descriptive.  A new title is required that is clearly indicative of the claimed subject matter to which the claims are directed.
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 states “acquiring at least two pieces of first information obtained from a vehicle travelling on any lane, wherein pieces of first information comprise driving behaviors” and the metes and bounds of the claim are unclear. Since two pieces of information are obtained, what are two behaviors? What are the metes and bounds of a behavior? Is driving safe a behavior, is turning, is speeding up? Does measuring an variable twice count? As currently presented, Claim 1 fails to clearly recite the metes and bounds of the claim and is thus indefinite. Further, Claim 1 states “obtaining at least two pieces of first feature information according to the at least two pieces of first information, wherein pieces of first feature information comprises at least an acceleration, a speed and a speed limit” and this does not further clear up the claim language. Now it appears that two more pieces of information are require for each different behavior, but how is a speed limit a driving behavior? Furthermore, is this list exhaustive or is this list merely examples? As currently presented, Claim 1 fails to clearly recite the metes and bounds of the claims, and is thus indefinite. The Office is going interpret these as any two types of data received as reading on these limitations. Appropriate action is required. 
Claim 1 states “establishing a relation model according to the sample set, wherein the relation model is adopted in depth learning for modeling” and this limitation is unclear as to what are the metes and bounds, thus indefinite. When the Office looks into the specification, there relation model appears to be a black box, thus indefinite. What is and what is not a relation model? Further, what is “in depth” and what is not “in depth”? Where are the thresholds? Is a mere mathematical formula a relation model, is there is specific model that this requires? As currently presented, any type of relationship will read on this claim. Appropriate action is required.
Claims 10 and 19 are rejected under the same rational as Claim 1
Claim 2 states “in a coordinate system taking a travelling route of the vehicle as a horizontal axis, and a longitudinal direction perpendicular to the horizontal axis as a longitudinal axis, wherein the preset cells are set according to a preset center and a preset distance parameter, and an obstacle is present in any passable region or not.” and this limitation is unclear as to what are the metes and bounds, thus indefinite. First, “or not”? What does this mean? Does this mean not passable in any region? Does this negative the entire clause? As currently presented, the claims fail to clearly recite the metes and bounds of the claims subject matter, thus indefinite. Further, it states “the vehicle”, however it is unclear what vehicle is being referenced? Is this from the vehicle travelling on any lane? Or is this another vehicle with antecedent issues? Further, the claims attempt to set up what is a preset cell, however axis is laid out, but what is the preset center and distance? From what? To what? What does this define? When the Office looks into the specification, there appears to be no definition of what passable means? Does this mean without collision, or just any path? What is being used to determine passable and non-passable? Further, what are preset cells? As currently presented, the claims fail to clearly recite the metes and bounds of the claims and are thus indefinite. The Office is going to interpret this as any type of vehicle/obstacle avoidance based on the vehicle. Appropriate action is required
Claims 11 and 20 are rejected under the same rational as Claim 2.
Claim 4 states “at least setting two lanes on a left side and a right side adjacent to the current travelling lane” and this limitation is unclear. How is this being carried out within two preset cells, within preset distances in front and behind the vehicle, and now two lanes to the left and two to the right? When the Office looks into the specification, no clarification is found on how this is being carried out, or what exactly this means, thus the claims are indefinite. The Office is going to interpret this is a preset distance around the vehicle, as being a passable region. Further, what does setting mean? Looked at? Considered? As currently presented, the Office will interpret any detection of lanes around the vehicle as reading on the subject matter. Appropriate action is required
Claim 13 is rejected under the same rational as Claim 4.
Claim 8 states “obtaining at least two pieces of second feature information by cutting the passable region with the obstacle from the at least two passable regions; according to feature values of the cells, wherein pieces of second feature information comprise the relation between the travelling route of the vehicle and the environment around the vehicle, the relation between the position of the vehicle and the environment around the vehicle, the relation between the travelling route of the vehicle and the obstacle, and the relation between the position of the vehicle and the obstacle; and establishing the relation mode by using the at least two pieces of second feature information” and this limitation is unclear as to what is being carried out, thus indefinite. First, obtaining at least two pieces of second feature information according to the at least two pieces of first information” and this limitation is unclear as to what are the metes and bounds, thus indefinite. First what is cutting a passable region with an obstacle and how is this carried out? The specification does not state what is being carried out or how this is being done, thus it is indefinite. Would any region that is avoided count as passable and non-passable? The Office is going to interpret any obstacle avoidance as reading on this claim, as currently presented. The claim further states “feature values of the cells” and this limitation is unclear as to what is being carried out, and what is required, plus has antecedent issues. What cells are being referenced? What feature values? As currently presented, it is unclear what is required, thus indefinite. Further, the claim states a list of relations between two variables, however what is the feature information is unclear? Is this location data? Is this merely the possibility of the obstacle? As currently presented, it is unclear what is required, what is not required, and frankly what the metes and bounds of the claims are, thus the claims are indefinite.  Finally, “establishing a relation model” is unclear what is being done. When the Office looks into the specification, there relation model appears to be a black box, thus indefinite. What is and what is not a relation model? Is a mere mathematical formula a relation model, is there is specific model that this requires? As currently presented, any type of relationship based on an obstacle with read on this claim. Appropriate action is required.
Claim 17 is rejected under the same rational as Claim 8.
Claim 9 states “comprises at least two sub-neural networks associated with lane change functions” and this limitation is unclear as to the metes and bounds of the claims. Where is the beginning and end of a neural network and how is a sub-neural network defined? What would be considered a sub-neural network and what would not? As currently presented, Claim 9 fails to clearly recite the metes and bounds of the claim and is thus indefinite. The Office is going to interpret any use of a neural network as reading on the claim. Appropriate action is required.
Claim 18 is rejected under the same rational as Claim 9.
Claims 3, 5-7, 12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 10, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites collecting, identifying, obtaining, establishing, and selecting.
The limitations of collecting, identifying, obtaining, establishing, and selecting, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, or “processing method” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor”, or “processing method”  language, “collecting, identifying, obtaining, establishing, and selecting” in the context of this claim encompasses the user manually taking steps of making a decision about a vehicle lane. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform collecting, identifying, obtaining, establishing, and selecting steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of collecting, identifying, obtaining, establishing, and selecting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform collecting, identifying, obtaining, establishing, and selecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 2-9 and 11-18 and 20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claims 1, 10, and 19.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with the lane choice. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8 and 10-17, and 19-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Xu et al. (United States Patent Publication 2020/0139989).
With respect to Claim 1: Xu discloses “An information processing method for lane change, implemented by circuits for implementing functions, comprising” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1];
“acquiring at least two pieces of first information obtained from a vehicle traveling on any lane” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1];
“wherein pieces of first information comprise driving behaviors” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“obtaining at least two pieces of first feature information according to the at least two pieces of first information” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“wherein pieces of first feature information comprises at least an
acceleration, a speed and a speed limit” [Xu, ¶ 0013, 0017-0018, 0031-0033, 0082-0101 and Figure 1];
“identifying the at least two pieces of first feature information to obtain label information respectively corresponding to the at least two pieces of first feature information” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“obtaining a sample set, according to the at least two pieces of first feature information and the label information respectively corresponding to the at least two pieces of first feature information” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“establishing a relation model according to the sample set” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“wherein the relation model is adopted in depth learning for modeling” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1];
“the relation model representing at least one of a relation between a travelling route of a vehicle and an environment around the vehicle, a relation between a position of the vehicle and the environment around the vehicle, a relation between the travelling route of the vehicle and an obstacle, and a relation between the position of the vehicle and the obstacle” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“and selecting a lane to be changed, according to the relation model” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1].
With respect to Claim 2: Xu discloses “The information processing method according to claim 1, wherein the establishing a relation model according to the sample set comprises: obtaining a region to be processed according to a current travelling lane of the vehicle and a lane adjacent to the current travelling lane” [Xu, ¶ 0017-0018 and 0031-0033]; 
“and dividing the region to be processed into at least two passable regions according to preset cells” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1];
“in a coordinate system taking a travelling route of the vehicle as a horizontal axis, and a longitudinal direction perpendicular to the horizontal axis as a longitudinal axis, wherein the preset cells are set according to a preset center and a preset distance parameter, and an obstacle is present in any passable region or not” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1].
With respect to Claim 3: Xu discloses “The information processing method according to claim 2, wherein in a coordinate system taking a travelling route of the vehicle as a horizontal axis, the passable region is divided by: in a horizontal axis direction and taking a center of the vehicle as an origin, obtaining a region within a distance corresponding to a preset distance parameter from the origin forwards along the horizontal axis, according to a preset distance parameter; and/or obtaining a region within a distance corresponding to a preset distance parameter from the origin backwards along the horizontal axis, according to a preset distance parameter” [Xu, ¶ 0028-0031 and 0082-0101].
With respect to Claim 4: Xu discloses “The information processing method according to claim 3, wherein in the coordinate system taking the travelling route of the vehicle as the horizontal axis, the passable region is divided by: at least setting two lanes on a left side and a right side adjacent to the current travelling lane” [Xu, ¶ 0028-0031 and 0082-0101];
“in the longitudinal direction perpendicular to the horizontal axis” [Xu, ¶ 0028-0031 and 0082-0101].
With respect to Claim 5: Xu discloses “The information processing method according to claim 2, further comprising: acquiring images of a travelling condition of the vehicle on the current travelling lane by frames” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“and obtaining at least one of the relation between the travelling route of the vehicle and the environment around the vehicle, the relation between the position of the vehicle and the environment around the vehicle, the relation between the travelling route of the vehicle and the obstacle, and the relation between the position of the vehicle and the obstacle, according to the acquired images” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“and establishing the relation model by using the relation as attribute information of the passable region” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1].
With respect to Claim 6: Xu discloses “The information processing method according to claim 3, further comprising: acquiring images of a travelling condition of the vehicle on the current travelling lane by frames” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“and obtaining at least one of the relation between the travelling route of the vehicle and the environment around the vehicle, the relation between the position of the vehicle and the environment around the vehicle, the relation between the travelling route of the vehicle and the obstacle, and the relation between the position of the vehicle and the obstacle, according to the acquired images” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“and establishing the relation model by using the relation as attribute information of the passable region” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1].
With respect to Claim 7: Xu discloses “The information processing method according to claim 4, further comprising: acquiring images of a travelling condition of the vehicle on the current travelling lane by frames” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“and obtaining at least one of the relation between the travelling route of the vehicle and the environment around the vehicle, the relation between the position of the vehicle and the environment around the vehicle, the relation between the travelling route of the vehicle and the obstacle, and the relation between the position of the vehicle and the obstacle, according to the acquired images” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1]; 
“and establishing the relation model by using the relation as attribute information of the passable region” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1].
With respect to Claim 8: Xu discloses “The information processing method according to claim 5, further comprising: obtaining at least two pieces of second feature information by cutting the passable region with the obstacle from the at least two passable regions” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1];
“according to feature values of the cells, wherein pieces of second feature information comprise the relation between the travelling route of the vehicle and the environment around the vehicle, the relation between the position of the vehicle and the environment around the vehicle, the relation between the travelling route of the vehicle and the obstacle, and the relation between the position of the vehicle and the obstacle” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1];
 and establishing the relation mode by using the at least two pieces of second feature information” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and Figure 1].
With respect to Claims 10-17: all limitations have been examined with respect to the method in claims 1-8. The apparatus taught/disclosed in claims 10-17 can clearly perform the method of claims 1-8. Therefore claims 10-17 are rejected under the same rationale.
With respect to Claims 19-20: all limitations have been examined with respect to the method in claims 1-8. The medium taught/disclosed in claims 19-20 can clearly perform the method of claims 1-8. Therefore claims 19-20 are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9 and 18 are rejected under 35 USC 103 as being unpatentable over Xu et al. (United States Patent Publication 2020/0139989) in view Kum et al. (United States Patent Publication 2020/0172093).
With respect to Claim 9: While Xu discloses “The information processing method according to claim 8, wherein the selecting a lane to be changed, according to the relation model comprises: obtaining a neural network according to the relation model” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and 0169]; 
“wherein the neural network comprises at least two sub-neural networks associated with lane change functions” [Xu, ¶ 0017-0018, 0031-0033, 0082-0101 and 0169]; 
Xu does not specifically state using probabilities.
Kum, which is also a vehicle control system, teaches “inputting the at least two pieces of second feature information and the label information of each first feature information into the at least two sub-neural networks for operation, to obtain at least two lane change probabilities” [Kum, Abstract and ¶ 0040 and Figure 4];
“obtaining a lane change probability of a target vehicle according to the at least two lane change probabilities; and selecting the lane according to the lane change probability of the target vehicle” [Kum, Abstract and ¶ 0040 and Figure 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kum into the invention of Xu to not only include using neural networks for vehicle control and lane changes as Xu discloses but to also use probabilities with lane change data for vehicle control as taught by Kum with a motivation of creating a more robust system that can learn and control vehicles based on data. Additionally, the claimed invention is merely a combination of old, well known elements such as neural network use in vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 18: all limitations have been examined with respect to the method in claim 9. The apparatus taught/disclosed in claim 18 can clearly perform the method of claim 9. Therefore claim 18 are rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669